DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 8th, 2021 has been entered. Claims 1-20 remain pending in the application. 
Drawings
The drawings were received on November 8th, 2021.  These drawings are acceptable.

Claim Objections
Claims 1, 3-5, 7, 9-11, and 17-20 are objected to because of the following informalities:  
Claim 1 includes a limitation reading: "on either side of the laminated strip." The sides in that limitation could be left/right or top/bottom. Clarification may be desirable. 
Similarly, the limitation in claim 1 of "the longitudinal axis of the upper crosspiece" lacks antecedent basis, but not so much that it renders the claim indefinite.
	
Claim 3 is written in a way that makes it unclear as to whether the plurality of protruding ribs or the two longitudinal sides are configured to be inserted into the grooves.

Claims 4, 5, 9, and 13-14 refer to a "metal strip". This appears to refer to the laminated strip recited in the preamble of claim 1, but should be changed to clarify.



Claim 5 recites the limitation of "borne by the respective crosspiece distributed along the respective crosspiece and engage with said respective bearing blocks," which should be ––borne by the respective crosspiece, distributed along the respective crosspiece, and engage with said respective bearing blocks––.

Claim 7 recites the limitation of "respective actuators", which appears to refer to the independent actuators defined in claim 5, but should be clarified prior to allowance.

Claim 10 recites the limitation "the other sliding member being configured to simultaneously replace said first sliding member and said second sliding member for each of the upper and lower crosspieces." It is unclear whether this limitation means that the single member is capable of replacing four members (first and second sliding members for each crosspiece) or that there are two of the members introduced by this limitation.

Claim 11 includes a limitation reading: "on either side of the strip to be dried." The sides in that limitation could be left/right or top/bottom. Clarification may be desirable. 

Claims 17-20 recite the limitation of "each of the at least one scraper" should be ––each of the at least one scrapers––.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the respective pressure cylinder". Two cylinders are named in claim 1, one is referred to in this limitation. It is unclear whether this limitation requires one or both, rendering claim 1 indefinite. 
Claims 2, 4-7, and 12-16 recite the limitation "the respective crosspiece". As with the previous rejection, multiple crosspieces are present and it is unclear whether the claim requires that the associated limitations apply to one or both. 
Claims 7 and 16 recite the limitation: "said respective first sliding member". There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6, 9, and 12 recite various planes (plane of travel, clamping plane, plane of the framework frame). There is insufficient antecedent basis for the planes to form a limitation in the claim.
Claims 4 and 12 recite the limitations "the ends oriented along the side walls". There is insufficient antecedent basis for this limitation in the claims.

Claims 2-20 are rejected as they depend from one or more of the above rejected claims and do not resolve the issues.	
Examiner would like to note that a significant number of the objections and rejections derive from inconsistencies around the use of plurals (e.g. using the term “the respective crosspiece” rather than “the respective crosspieces” makes it unclear whether you are referring to one or both). Fixing these inconsistencies would resolve many of the above-listed objections and rejections.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 has been amended in such a way that the prior art cited in the previous office action no longer teaches or renders obvious each and every element of claim 1 to a person having ordinary skill in the art at the time of the invention. No prior art that better reads on the claims has been found. Consequently, the claim 1 would be allowable if re-written to overcome the rejection under 35 U.S.C. 112.

Response to Arguments
Applicant’s arguments, see pages 19-28, filed November 8th, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. §§ 102 and 103 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michel et al. (FR 2661625) and Quehen (FR 2648372) contain relevant teachings regarding replacing or changing rollers in a rolling mill.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723